DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  “of a s between the two” should be changed to --of a spacing between the two--.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least one inner ring forms an outer ring of a tripod constant-velocity joint such that three axially extending openings emanate from a hollow-cylindrical base shape, wherein the three axially extending openings are bordered circumferentially by the at least one raceway of the tripod constant-velocity joint” of claims 4 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siebeneick U.S. 2009/0180726.
Re clm 1, Siebeneick discloses a wheel bearing (Fig. 1 and 2) comprising: at least one inner ring (7), wherein the at least one inner ring is configured to form an outer ring of a constant-velocity joint (2), wherein the outer ring of the constant-velocity joint comprises at least one raceway, wherein the wheel bearing further comprises two rolling-element rows (16 and 19); and wherein at least 30% (shown in Fig. 1 and Fig. 2) of a maximum axial extension length of a raceway of the outer ring of the constant-velocity joint is disposed axially between the rolling-element rows of the wheel bearing. 
Re clm 3, Siebeneick further discloses an axial center point of the raceway of the outer ring of the constant-velocity joint is axially spaced from an axial center of the two rolling-element rows by less than 50% of a spacing between the two rolling-element rows of the wheel bearing (shown in Fig. 1; regarding Fig. 2, since pivot point of joint, i.e. the small circle at center of 2, is 
Re clm 5, Siebeneick further discloses the at least one inner ring and at least one of a rim receiving region (11, Fig. 2) and a rim locking flange (12) are inseparably configured (they are formed as one-piece).
Re clm 7, Siebeneick further discloses the inner ring includes an inner ring component (18) that is attached in an interference-fit manner ([0033]) to an inner-ring base body of the at least one inner ring.
Re clm 17, Siebeneick further discloses at least 50% of a maximum axial extension length of the at least one raceway of the outer ring of the constant-velocity joint is disposed axially between the rolling-element rows of the wheel bearing (shown in Fig. 1 and 2).
Re clm 19, Siebeneick further discloses an axial center point of the at least one raceway of the outer ring of the tripod constant-velocity joint is axially spaced from an axial center of the two rolling-element rows by less than 35% of a spacing between the two rolling-element rows of the wheel bearing (shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siebeneick U.S. 2009/0180726 as applied to claim 7 above, and further in view of Sguotti U.S. 10,369,840.
Assuming Siebeneick does not disclose the specific dimensions required by the claims:
Re clm 1, Siebeneick discloses a wheel bearing (Fig. 1 and 2) comprising: at least one inner ring (7), wherein the at least one inner ring is configured to form an outer ring of a constant-velocity joint (2), wherein the outer ring of the constant-velocity joint comprises at least one raceway, wherein the wheel bearing further comprises two rolling-element rows (16 and 19); and wherein a portion (shown in Fig. 1 and Fig. 2) of a maximum axial extension length of a raceway of the outer ring of the constant-velocity joint is disposed axially between the rolling-element rows of the wheel bearing. 
Siebeneick does not explicitly state that at least 30% of a maximum axial extension length of a raceway of the outer ring of the constant-velocity joint is disposed axially between the rolling-element rows of the wheel bearing.
Sguotti teaches the dimensions and locations of the rolling bearing raceways and the constant velocity joint are result effect variables (col 4: line 46 to col. 5: line 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Siebeneick and provide at least 30% of a maximum axial extension length of a raceway of the outer ring of the constant-velocity joint is disposed axially between the rolling-element rows of the wheel bearing, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 3, Siebeneick further discloses an axial center point of the raceway of the outer ring of the constant-velocity joint is axially spaced from an axial center of the two rolling-element rows.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Siebeneick and provide the axially spacing is less than 50% of a spacing between the two rolling-element rows of the wheel bearing, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 5, Siebeneick further discloses the at least one inner ring and at least one of a rim receiving region (11, Fig. 2) and a rim locking flange (12) are inseparably configured (they are formed as one-piece).
Re clm 7, Siebeneick further discloses the inner ring includes an inner ring component (18) that is attached in an interference-fit manner ([0033]) to an inner-ring base body of the at least one inner ring.
Re clm 17, Siebeneick does not explicitly state that at least 50% of a maximum axial extension length of the at least one raceway of the outer ring of the constant-velocity joint is disposed axially between the rolling-element rows of the wheel bearing.
Sguotti teaches the dimensions and locations of the rolling bearing raceways and the constant velocity joint are result effect variables (col 4: line 46 to col. 5: line 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Siebeneick and provide at least 50% of a maximum axial extension length of a raceway of the outer ring of the constant-velocity joint is disposed axially between the rolling-element rows of the wheel bearing, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 19, Siebeneick further discloses an axial center point of the at least one raceway of the outer ring of the tripod constant-velocity joint is axially spaced from an axial center of the two rolling-element rows by less than 35% of a spacing between the two rolling-element rows of the wheel bearing (shown in Fig. 1).
Re clm 20, Siebeneick further discloses an axial center point of the at least one raceway of the outer ring of the tripod constant-velocity joint is axially spaced from an axial center of the two rolling-element rows by less than 10% of a spacing between the two rolling-element rows of the wheel bearing (shown in Fig. 1).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Siebeneick U.S. 2009/0180726 as applied to claim 5 above, and further in view of Falsetti U.S. 2013/0147258.
Siebeneick discloses all the claimed subject matter as described above.
Re clm 6, Siebeneick further discloses with respect to an axial direction of the at least one inner ring, the at least one inner ring is configured to be attachable to the rim.
Siebeneick does not disclose the inner ring is attachable to the rim by a single nut.
Falsetti teaches the inner ring is attachable to the rim by a single nut (40; [0019]) for the purpose of locking the wheel on the hub.
It would have been obvious to one of ordinary skill in the art to modify Siebeneick and provide the inner ring is attachable to the rim by a single nut for the purpose of locking the wheel on the hub.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siebeneick U.S. 2009/0180726 as applied to claim 7 above, and further in view of Niebling U.S. 2013/0283954.
Siebeneick discloses all the claimed subject matter as described above.
Re clm 8, Siebeneick does not disclose the inner ring component is attached to the inner-ring base body by a radially deformed, axially outwardly projecting region.
Niebling teaches attaching an inner ring component to an inner-ring base body by a radially deformed, axially outwardly projecting region (12, Fig. 1; [0003]).
It would have been obvious to one of ordinary skill in the art to modify the device of Siebeneick and provide the inner ring component is attached to the inner-ring base body by a radially deformed, axially outwardly projecting region for the purpose of providing an even more secure joining the two parts.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siebeneick U.S. 2009/0180726 in view of Guimbretiere U.S. 4,473,129.
Re clm 15, Siebeneick discloses a wheel bearing (Fig. 1 and 2) comprising: at least one inner ring (7), wherein the at least one inner ring is configured to form an outer ring of a constant-velocity joint (2), wherein the wheel bearing further comprises two rolling-element rows (16 and 19); and wherein at least 30% (shown in Fig. 1 and 2) of a maximum axial extension length of a raceway of the outer ring of the tripod constant-velocity joint is disposed axially between the rolling-element rows of the wheel bearing, wherein an axial center point of the raceway of the outer ring of the tripod constant-velocity joint is axially spaced from an axial center of the two rolling-element rows by less than 50% of a spacing between the two rolling-element rows of the wheel bearing (shown in Fig. 1; regarding Fig. 2, since pivot point of joint, i.e. the small circle at center of 2, is between the two raceways the claim limitation must be met; center of outer raceway of joint 2 is between raceways 16 and 19 in Fig. 2).
Siebeneick does not disclose the constant-velocity joint being a tripod joint.

Since both Siebeneick and Guimbretiere both discloses constant velocity joints in wheel hubs, it would have been obvious to one of ordinary skill in the art to substitute the ball joint type of Siebeneick with the tripod type of Guimbretiere and provide the constant-velocity joint as a tripod joint to achieve the predictable result of providing rotary transmission to the wheel hub while allowing pivoting.
Re clm 16, Siebeneick discloses a wheel bearing (Fig. 1 and 2) comprising: at least one inner ring (7), wherein the at least one inner ring is configured to form an outer ring of a constant-velocity joint (2), wherein the wheel bearing further comprises two rolling-element rows (16 and 19); and wherein at least 30% (shown in Fig. 1 and 2) of a maximum axial extension length of a raceway of the outer ring of the tripod constant-velocity joint is disposed axially between the rolling-element rows of the wheel bearing, wherein an axial center point of the raceway of the outer ring of the tripod constant-velocity joint is axially spaced from an axial center of the two rolling-element rows by less than 50% of a spacing between the two rolling-element rows of the wheel bearing (shown in Fig. 1; regarding Fig. 2, since pivot point of joint, i.e. the small circle at center of 2, is between the two raceways the claim limitation must be met; center of outer raceway of joint 2 is between raceways 16 and 19 in Fig. 2), the at least one inner ring and at least one of a rim receiving region (11, Fig. 2) and a rim locking flange (12) are inseparably configured (they are formed as one-piece)..
Siebeneick does not disclose the constant-velocity joint being a tripod joint.
Guimbretiere teaches ball constant-velocity joints and tripod constant velocity joints as being equivalents.
Since both Siebeneick and Guimbretiere both discloses constant velocity joints in wheel hubs, it would have been obvious to one of ordinary skill in the art to substitute the ball joint type of Siebeneick with the tripod type of Guimbretiere and provide the constant-velocity joint as a .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siebeneick U.S. 2009/0180726 in view of Guimbretiere U.S. 4,473,129 and Sguotti U.S. 10,369,840.
Assuming Siebeneick does not disclose the specific dimensions required by the claims:
Re clm 15, Siebeneick discloses a wheel bearing (Fig. 1 and 2) comprising: at least one inner ring (7), wherein the at least one inner ring is configured to form an outer ring of a constant-velocity joint (2), wherein the wheel bearing further comprises two rolling-element rows (16 and 19) and an axial center point of the raceway of the outer ring of the tripod constant-velocity joint is axially spaced from an axial center of the two rolling-element rows.
Siebeneick does not disclose the constant-velocity joint being a tripod joint.
Guimbretiere teaches ball constant-velocity joints and tripod constant velocity joints as being equivalents.
Since both Siebeneick and Guimbretiere both discloses constant velocity joints in wheel hubs, it would have been obvious to one of ordinary skill in the art to substitute the ball joint type of Siebeneick with the tripod type of Guimbretiere and provide the constant-velocity joint as a tripod joint to achieve the predictable result of providing rotary transmission to the wheel hub while allowing pivoting.
Siebeneick does not disclose at least 30% of a maximum axial extension length of a raceway of the outer ring of the constant-velocity joint is disposed axially between the rolling-element rows of the wheel bearing, and the axially spacing is less than 50% of a spacing between the two rolling-element rows of the wheel bearing
Sguotti teaches the dimensions and locations of the rolling bearing raceways and the constant velocity joint are result effect variables (col 4: line 46 to col. 5: line 23).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 16, Siebeneick discloses a wheel bearing (Fig. 1 and 2) comprising: at least one inner ring (7), wherein the at least one inner ring is configured to form an outer ring of a constant-velocity joint (2), wherein the wheel bearing further comprises two rolling-element rows (16 and 19); and an axial center point of the raceway of the outer ring of the tripod constant-velocity joint is axially spaced from an axial center of the two rolling-element rows, the at least one inner ring and at least one of a rim receiving region (11, Fig. 2) and a rim locking flange (12) are inseparably configured (they are formed as one-piece)..
Siebeneick does not disclose the constant-velocity joint being a tripod joint.
Guimbretiere teaches ball constant-velocity joints and tripod constant velocity joints as being equivalents.
Since both Siebeneick and Guimbretiere both discloses constant velocity joints in wheel hubs, it would have been obvious to one of ordinary skill in the art to substitute the ball joint type of Siebeneick with the tripod type of Guimbretiere and provide the constant-velocity joint as a tripod joint to achieve the predictable result of providing rotary transmission to the wheel hub while allowing pivoting.
Sguotti teaches the dimensions and locations of the rolling bearing raceways and the constant velocity joint are result effect variables (col 4: line 46 to col. 5: line 23).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Allowable Subject Matter
Claims 4, 9-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. 
The Applicant argues that the Examiner explicitly admits that Siebeneick does not disclose the specific dimensions required by the claims.  Applicant has twisted the examiners words and rejection.  Specifically, the Examiner points out that Siebeneick does not explicitly state the specific dimensions. The Examiner believes it is clear from the drawings, however, that the required dimensions are shown.  
Applicant points to MPEP §2125 and recites a specific sentence out of the section which states: [I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").  Applicant has, however, completely ignored the sentence However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).  Figure 1 would convey to one of ordinary skill in the art that a majority of the raceway of the CV joint is provided between the raceways of balls 16 and 19.  Figure 1 clearly shows the pivot point of the CV joint to be in the center between the wheel bearing rows.  Not only does Figure 1 show the center point to be in the center between the two rows, but almost the entirety of the raceway (shown by the double hashed are of 7 that contacts balls of CV joint 2) of the CV joint is between the rows (16 and 19). Thus the drawings reasonable convey that a (large) majority of the raceway of the CV joint is between the ball rows.  This includes 30% (a minority) of the raceway.
Figure 2 also shows this feature since the pivot point is located between the two ball rows (16 and 19).  Thus, geometrically speaking, at least 50 percent of the CV joint raceway must be between the ball rows.
Figure 1 and Figure 2 thus reasonably convey that at least a majority of the raceway must be between the ball rows.
Even if Applicant could reasonably argue that the drawing of Figs. 1 and 2 do not convey that at least half of the CV joint raceway is between the ball rows, Sguotti discloses the dimensions between the CV raceway and the ball rows to be result effect variables. Specifically, when L is less than zero (thus the center of the CV joint is between the rows, then a specific length of A is required to meet the ratio described by the reference. Applicant’s invention is merely providing a specific amount of the raceway of the CV joint between the ball joints.  This merely amounts to optimizing a specific size “A” between the rows in Sguotti when L is less than zero (the CV center is between the rows). 
Not only are the variables shown to be result effect variables by Sguotti, but they are in fact, obvious result effect variables even without Sguotti. As more of the raceway of the CV joint .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bosco U.S. 2016/0375725 discloses the center of the CV joint close to the center of the rolling bearing raceways (Fig. 1) and the raceway of the CV joint fully between the rows of the wheel bearing. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656